IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,751-01


                 EX PARTE CHRYSTOPHER DON PRECIADO, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 60,196 IN THE 47TH DISTRICT COURT
                              FROM POTTER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Preciado v. State, No. 07-10-00242-CR (Tex. App. – Amarillo, July 13, 2011).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this

application to the trial court for findings of fact and conclusions of law.
                                                                                                         2

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel timely sent notification to

Applicant that his conviction had been affirmed. However, based on the incoming mail logs for

Applicant’s prison unit during the applicable period, it appears that Applicant did not receive the

notification until more than a year later.

        In this case, there was a breakdown in the system, and due process requires that Applicant

be permitted to exercise his statutory right to file a petition for discretionary review. Ex parte Riley,

193 S.W.3d 900 (Tex. Crim. App. 2006). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Seventh

Court of Appeals in Cause No. 07-10-00242-CR that affirmed his conviction in Cause No. 60,196

from the 47th District Court of Potter County. Applicant shall file his petition for discretionary

review with this Court within 30 days of the date on which this Court’s mandate issues.

Delivered: October 1, 2014
Do not publish